Name: Commission Implementing Regulation (EU) 2016/1025 of 24 June 2016 amending Annex I to Council Regulation (EC) No 1342/2008 as regards the definition of beam trawl gear groupings in certain geographical areas
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 25.6.2016 EN Official Journal of the European Union L 168/7 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1025 of 24 June 2016 amending Annex I to Council Regulation (EC) No 1342/2008 as regards the definition of beam trawl gear groupings in certain geographical areas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (1), and in particular Article 31 thereof, Whereas: (1) Regulation (EC) No 1342/2008 provides that fishing effort limits are assigned to effort groups defined by gear groupings and geographical areas as set out in Annex I to that Regulation. (2) One of the main objectives of the Common Fisheries Policy is to eliminate the wasteful practice of discarding. The landing obligation will gradually enter into force for certain demersal fisheries, currently covered by the fishing effort regime under the Regulation (EC) No 1342/2008, as of 2016 and by 2019 at the latest. (3) In light of the implementation of the landing obligation, more flexibility in the current fishing effort regime is needed to enable fishermen to use gears that are more selective and have bigger mesh size. In this context, it seemed necessary to review whether the current structure of effort groupings is still cost-efficient in terms of management burden relative to conservation needs. (4) As a consequence, the Scientific, Technical and Economic Committee for Fisheries (STECF) was requested to advise on the possibility to merge the current beam trawl BT1 and BT2 gear groupings used to define effort groups. STECF concludes (2) that there is a risk of increased fishing mortality for cod if gear groupings BT1 and BT2 are merged. It also concludes that the newly merged grouping would be more heterogeneous in terms of biological stocks captured than with separate BT1 and BT2 groupings. It concludes that it is unlikely that cost-efficiency would increase because additional measures would have to be taken to counter a possible increase in fishing mortality of cod. However, STECF also concludes that such a merger would allow fishermen to fish more selectively. A merger of the gear groupings could reduce unwanted catches of plaice and other flatfish species. (5) STECF also reports that, cumulatively, BT1 and BT2 gear accounts for only 5 % of the overall cod catch in the North Sea and that the potential impacts on cod mortality of such a merger will be limited. (6) The recent merger of the bottom trawl and seine TR gear groupings by Commission Implementing Regulation (EU) 2015/2324 (3) has had negative consequences for those Member States that regularly transferred effort from BT groupings into the TR2 grouping. A merger of BT groupings will remedy these negative effects. (7) The merger will significantly reduce management costs by reducing administrative costs for national authorities and fishermen. This is in particular because many fishermen use several gears, and thus belong to several effort groupings, resulting in a need for complex calculations when allocating fishing effort to them. (8) According to ICES advice (4), the conservation status of the North Sea cod stock in ICES Subarea IV, ICES Division VIId and the Western part of ICES Division IIIa (the Skagerrak) has improved significantly. (9) It is therefore not appropriate to maintain separate BT1 and BT2 gear groupings in the following areas: the Skagerrak, that part of ICES zone IIIa not covered by the Skagerrak and the Kattegat, ICES zone IV and Union waters of ICES zone IIa, and ICES zone VIId. Given the bad state of the cod stocks in the areas Kattegat, ICES zone VIIa, ICES zone VIa and Union waters of ICES zone Vb, the merger of gear groupings should not apply to these areas. (10) The Commission will closely monitor the effect of merging gear groupings BT1 and BT2 on the fishing mortality of cod. If appropriate, it will adapt the structure of gear groupings accordingly if fishing mortality of cod increases due to discarding. (11) To allow Commission and Member States to monitor the evolution of the situation without additional administrative costs it is appropriate not to modify the current reporting system. (12) Regulation (EC) No 1342/2008 should therefore be amended. (13) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 1342/2008, the following point is added: 4. By way of derogation from point 1, for the fishing effort management in the area referred to in point 2(b), gear groupings BT1 and BT2 shall be considered as a single gear grouping with a mesh size equal to or larger than 80 mm. Member States shall continue to report effort usage separately for BT1 and BT2 gear groupings as required by Articles 33 and 34 of Regulation (EC) No 1224/2009.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 348, 24.12.2008, p. 20. (2) Merging of the BT1 and BT2 gear categories in the North Sea (STECF-16-02). (3) OJ L 328, 12.12.2015, p. 101. (4) ICES Advice on fishing opportunities, catch, and effort  Greater North Sea and Celtic Seas Ecoregions: 6.3.4 Cod (Gadus morhua) in Subarea IV and Divisions VIId and IIIa West (North Sea, Eastern English Channel, Skagerrak), 30.6.2015.